Citation Nr: 0523595	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  96-41 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
an injury to the right shoulder, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased evaluation for residuals of 
an injury to the right wrist, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from June 1955 to July 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The veteran's claim was remanded to the RO 
to allow for consideration of evidence developed at the Board 
in August 2003.  The veteran's disability evaluation for his 
right wrist was increased to 10 percent while the case was in 
appellate status.  The case is again before the Board for 
appellate review.


FINDINGS OF FACT

1.  The veteran's right shoulder disability is manifested by 
objective evidence of pain, fatigability, weakness, 
arthritis, and limitation of motion with pain throughout the 
range of motion.  

2.  The veteran's residuals of an injury of the right wrist 
are manifested subjective complaints of pain, and by x-ray 
evidence of arthritis, with a limitation of dorsiflexion.  




CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation for residuals of 
a right shoulder injury have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71, 4.71a, 
Diagnostic Code 5201 (2004).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of a right wrist injury have not been met. 38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.71, 4.71a, 
Diagnostic Code 5215 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty from June 1955 to July 
1958.  He suffered a sprain of the right shoulder, and 
contusions of the right wrist while in service.  The veteran 
was granted service connection for residuals of a right 
shoulder injury and a right wrist injury in December 1958.  
He was assigned noncompensable disability ratings.  The 
veteran's right shoulder disability rating was increased to 
20 percent by way of a rating decision dated in March 1965.

The veteran submitted his current claim for increased ratings 
in February 1996.  The RO wrote to the veteran in March 1996 
and confirmed the status of the veteran's service-connected 
disabilities.  The RO further informed the veteran that VA 
outpatient records were being requested and the he would be 
scheduled for a VA examination.

Associated with the claims file are VA treatment records for 
the period from February 1995 to April 1996.  The records did 
not reflect any evidence of treatment for complaints related 
to the veteran's service-connected right shoulder and right 
wrist disabilities.  The veteran was treated for complaints 
of back and knee pain and fibromyalgia.

At his April 1996 VA psychiatric examination the veteran 
related that he suffered from pain associated with his arm, 
back, and hand.  He walked with the use of a cane.

The veteran was afforded a general medical examination in 
April 1996.  The examiner noted the veteran's history of 
injury to the right shoulder and right wrist.  The examiner 
said that the right shoulder appeared to be normal with no 
tenderness or swelling.  There was limitation of movement on 
forward elevation and abduction.  The examiner also said that 
the right wrist and hand appeared to be normal.  The veteran 
complained of arthritis pain.  The examiner said that the 
range of motion of the right wrist was within normal limits.  
There was no tenderness.  The veteran was diagnosed with a 
history of injury of the right shoulder and right wrist.

The veteran's claim for increased ratings was denied in April 
1996.

The veteran was afforded a new VA general medical examination 
in May 1996 because of the lack of range of motion 
measurements in the prior examination report.  The same 
examiner evaluated the veteran.  The veteran complained of 
constant pain in his right shoulder.  He also said that 
changes in the weather affected him such that he could not 
"hold his right arm for very long."  He also said that the 
pain from his right shoulder would go up his neck.  The 
examiner said that the right shoulder appeared normal with no 
swelling or deformity.  The examiner said that the veteran 
experienced severe pain and muscle spasm of the right 
shoulder on slight touch or movement.  The pain would stop 
when the movement stopped.  The examiner said that there was 
no instability of the shoulder.  The range of motion was 
reported as flexion to 90 degrees, extension to 40 degrees, 
rotation to 90 degrees, abduction to 90 degrees, and 
adduction to 40 degrees.  The examiner noted that x-rays of 
the right shoulder were ordered.  His diagnoses were history 
of right shoulder injury in 1956, and history of pain in the 
right shoulder, rule out arthritis.

X-rays of the right shoulder were later interpreted to show 
mild degenerative changes.

The RO again denied an increased rating for the veteran's 
right shoulder disability in June 1996.  

The veteran submitted treatment records from D. V. Case, 
D.C., in October 1996.  The records are for treatment from 
1981 to 1982 and are not pertinent to the issues on appeal.

Additional VA treatment records, for the period from May 1996 
to August 1997, were associated with the claims file in 
September 1997.  The veteran was noted to complain of swollen 
and painful hands in July 1996.  He was also seen on a number 
of occasions with complaints of body and joint pains, to 
include his cervical and lumbar spine areas.  The veteran was 
diagnosed with fibromyalgia on several occasions.  His pain 
from his fibromyalgia was such that he received a number of 
injections as means of treatment.  The records do not reflect 
any treatment specifically for the veteran's service-
connected right shoulder or right wrist disability.

The veteran was afforded a VA orthopedic examination in 
August 1997.  The veteran complained of consistent pain in 
his right shoulder.  He said he was unable to raise his right 
arm.  The veteran said he also experienced constant pain in 
his right wrist.  The examiner reported that the veteran had 
swelling of the right shoulder in the anterior aspect.  There 
was marked tenderness on palpation and there was severe pain 
on movement.  The range of motion was given as 90 degrees of 
flexion, 90 degrees of abduction, 60 degrees of internal 
rotation, and 70 degrees of external rotation.  The examiner 
said that the veteran had pain on any type of motion but 
predominant on abduction and external rotation.  The examiner 
said that there was no swelling of the right wrist.  He said 
that there was some palpable tenderness on the dorsal aspect 
on the ulnar side.  The examiner said that there was pain on 
movement but that the range of motion was normal.  The range 
of motion was given as flexion to 80 degrees, extension to 70 
degrees, radial deviation to 20 degrees and ulnar deviation 
to 45 degrees.  X-rays of the right shoulder were interpreted 
to show mild degenerative changes in the shoulder.  X-ray of 
the right wrist was interpreted to show no significant bone 
or joint abnormality.  The diagnoses were residuals of a 
right shoulder injury with limitation of motion, and 
residuals of a right wrist injury with chronic pain and 
palpable tenderness.

The veteran testified at a hearing in April 1998.  The 
veteran said that he experienced episodes where he would not 
be able to use his right arm after minor to moderate 
exercise.  The feeling might last a couple of hours or all 
day.  He said he also experienced some numbness.  He said he 
experienced the feelings about once a week if he did not do 
anything, and then two to three times per week if he was 
active.  He said that he had pain in his shoulder every day.  
The veteran said that he had a lot of pain in his right hand 
and would have difficulty opening and closing it.  He said it 
bothered him 60-70 percent of the time and it was affected by 
weather.  He said the pain in his wrist would move down his 
hand and sometimes cause it to "claw."  He said he would 
have numbness and tingling in his hand.  The veteran also 
gave testimony regarding a cervical spine issue.  He said 
that he experienced symptoms in his left shoulder that were 
similar to those in the right shoulder and that some of those 
symptoms could be related to his cervical spine condition.  

VA records for the period from September 1998 to September 
1999 reflect several visits for treatment of chronic pain 
associated with degenerative joint disease, fibromyalgia, and 
pain in the right shoulder.  The veteran was seen in 
September 1998 with a swollen right hand that showed bruising 
and induration.  His left hand was also swollen and warm to 
the touch.

The veteran was afforded a VA orthopedic examination in 
February 2002.  The examination was limited to the right 
shoulder.  The examiner noted that the veteran had a chronic 
pain syndrome with fibromyalgia, which he felt could be part 
of the veteran's pain problem.  The veteran complained of 
soreness, pain, tenderness, stiffness, and pain with a lot of 
pushing, and pulling.  The veteran said that he could not do 
anything overhead with his right shoulder.  The examiner said 
that there was generalized pain, soreness, and tenderness 
everywhere he touched the veteran on he right shoulder.  He 
said that there was generalized pain throughout the range of 
motion.  He said that the veteran had active abduction and 
flexion of the right shoulder to 90 degrees.  Passive motion 
was to 100 degrees where pain prohibited further movement.  
The veteran had active motion of internal and external 
rotation to 45 degrees and passive motion to 75 degrees that 
was limited by pain.  The examiner said that the veteran had 
decreased strength in the right shoulder secondary to pain.  
There was no atrophy or instability.  The diagnosis was 
residual injury of the right shoulder.

The veteran was afforded a VA psychiatric examination in 
April 2002.  He complained of constant pain throughout his 
body.  He had his worse pain in his cervical and lumbar spine 
areas.  

The veteran's case was certified on appeal to the Board in 
August 2002.  The Board issued a decision that addressed the 
issue of entitlement to an increased rating for service-
connected dysthymia in March 2003.  A final decision 
regarding the issues remaining on appeal was deferred pending 
additional development.

The Board prepared a development memorandum in February 2003.  
The memorandum sought to obtain outstanding VA medical 
records and to afford the veteran a new VA examination that 
evaluated both his right shoulder and right wrist 
disabilities.

The Board wrote to the veteran in May 2003.  He was informed 
of the Board's actions to develop his claim.  

VA records for the period from September 1999 to January 2003 
were associated with the claims file.  The records included 
the results of an x-ray of the right shoulder from the 
February 2002 VA examination.  The x-ray was interpreted to 
show no significant abnormality.  Other entries noted the 
veteran's continued complaints of pain in his neck, back, 
legs, knees, and right shoulder.

The veteran was afforded a VA orthopedic examination in May 
2003.  The veteran reported having chronic pain.  The 
examiner reported that normal daily activities were hard to 
do because of the chronic pain, not just because of the right 
shoulder and wrist.  The examiner said that the veteran had 
an obvious chronic pain problem.  He said that there was 
tenderness, soreness, and pain to palpation around the right 
shoulder.  The veteran had abduction and flexion to 100 
degrees, both actively and passively.  The veteran could 
internally and externally rotate his shoulder to 90 degrees 
with pain throughout the range of motion.  He said that the 
veteran had pain with resisted motion but no weakness in the 
shoulder.  The examiner said that there was no deformity or 
swelling.  In regard to the right wrist, the examiner said 
there was no swelling or deformity.  The veteran did have 
generalized aching and pain.  The examiner said that the 
veteran had dorsiflexion and palmar flexion to 70 degrees.  
The veteran had radial deviation to 20 degrees and ulnar 
deviation to 45 degrees with pain at the extremes.  The 
examiner noted that the veteran did not have specific flare-
ups but, with repetitive use, he had a lot of excessive pain, 
stress, incoordination, and weakened movement in the 
shoulder.  He added that differentiating these symptoms from 
the veteran's chronic pain and chronic fibromyalgia was not 
possible.  The diagnoses were residual injury, right shoulder 
with rotator cuff tendonitis, and residual strain of the 
right wrist.  

The Board remanded the veteran's claim in August 2003.  The 
purpose of the remand was to allow the RO, as the agency of 
original jurisdiction (AOJ), to evaluate the developed 
evidence in the first instance.

The RO wrote to the veteran in June 2004.  He was informed of 
the evidence needed to substantiate his claim.  He was also 
informed to identify sources of evidence that could be 
obtained on his behalf, to submit evidence to the RO, and 
that he would be scheduled for an examination.

The veteran was afforded a VA orthopedic examination in April 
2005.  The examiner had previously examined the veteran in 
February 2002, and May 2003.  The veteran's complaints were 
essentially unchanged from the May 2003 examination.  The 
examiner said that the veteran had some tenderness and 
soreness of the right wrist.  There was no swelling or 
deformity.  The veteran had dorsiflexion and palmar flexion 
to 60 degrees.  The veteran had ulnar deviation to 45 degrees 
and radial deviation to 20 degrees with pain at the extremes.  
The veteran had good grip and strength, and a good handshake.  
The examiner said that the veteran had pain, soreness, and 
tenderness of the right shoulder.  He said that there was 
moderate to moderately severe pain throughout the range of 
motion.  He said that the veteran could abduct to 70 degrees, 
flex to 90 degrees, and internally and externally rotate his 
shoulder to 90 degrees with pain throughout the range of 
motion.  The veteran had passive flexion to 110 degrees, and 
internal and external rotation to 80 degrees.  The examiner 
said that the veteran had good strength at the rotator cuff 
muscle but that it was painful for him for resisted motion.  
He said that there was no instability or atrophy identified.  
The examiner noted that he could not determine increased 
ache, pains, soreness, tenderness, and fatigability on his 
examination.  X-rays of the right shoulder and right wrist 
were said to show minimal arthritis.  The final diagnoses 
were residual injury of the right shoulder and right wrist.  

The veteran's right wrist disability rating was increased to 
10 percent by way of a rating decision dated in May 2005.  
The effective date of the rating was established as of the 
date of claim, February 7, 1996.

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2004).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).

Right Shoulder

The veteran's SMRs reflect that he is right-handed.  His 
right shoulder disability has been rated as 20 percent 
disabling under Diagnostic Code (DC) 5201 for limitation of 
motion of the left arm.  38 C.F.R. § 4.71a (2004).  Under DC 
5201, a 20 percent rating is warranted for limitation of 
motion of the major extremity at the shoulder level.  A 30 
percent rating is warranted for limitation of motion midway 
between the side and shoulder level.  A 40 percent evaluation 
is warranted where there is limitation of motion to 25 
degrees from the side.  The disability factors set forth in 
38 C.F.R. §§ 4.40, 4.45 (2004), to include functional loss 
due to pain on use or during flare-ups, incoordination, 
weakened movement and excess fatigability on use, are also 
for consideration in determining the extent of limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The Board notes that the ranges of motion for the shoulder 
are depicted in Plate I of 38 C.F.R. § 4.71.  Full flexion is 
0 to 180 degrees, full rotation (external or internal) is 0 
to 90 degrees, and full abduction is from 0 to 180 degrees.  
Id.  Ninety degrees is the level of motion where motion is 
limited to a level even with the shoulders with flexion and 
abduction.  Rotation is measured with the upper arm extended 
on a direct line from the shoulder and the lower arm 
extended.  The measurement is from that position to 90 
degrees up or down from that point.

The medical evidence shows a decrease in the range of motion 
of the right shoulder.  The veteran also suffers from a 
chronic pain problem, to include fibromyalgia, which affects 
his right shoulder disability.  The several examinations of 
record have noted the veteran to have flexion to 
approximately 90 degrees and abduction to 90 degrees on all 
but the April 2005 examination, which showed abduction to 70 
degrees with active motion and 110 degrees with passive 
motion.  Flexion was also noted to be 110 degrees with 
passive motion at that examination.

The several examination reports, as well as the VA treatment 
records, note that the veteran suffers from chronic pain in 
several areas of his body, to include his right shoulder.  
The VA examiner for the examinations in 2002, 2003, and 2005 
has said that he cannot separate the veteran's chronic pain 
problem from the pain associated with the right shoulder 
disability.  The examiner also said in his April 2005 report 
that he could not describe the typical DeLuca factors during 
his examination.

The veteran is also noted to have x-ray evidence of arthritis 
in the right shoulder.  

The evidence of record does not show that the veteran's range 
of motion is limited to midway between the side and shoulder.  
However, given the totality of his symptomatology and 
objective evidence of record, and resolving all reasonable 
doubt in favor of the veteran, the Board finds that his 
disability is more appropriately rated at the 30 percent 
level for DC 5201.  This finding includes consideration of 
the veteran's complaints of pain, as well as the objective 
evidence of pain with motion, soreness, tenderness, 
fatigability, lack of endurance, and loss of muscle strength 
under DeLuca and 38 C.F.R. §§ 4.40, 4.45.

The veteran's symptomatology is not such that a 40 percent 
evaluation is in order.  The veteran's two primary problems 
are a limitation of motion, as described, and the pain, 
soreness, and tenderness associated with that motion.  The 
Board notes the veteran's testimony in April 1998 wherein he 
described episodes where he experienced a loss of use of his 
right arm due to pain.  However, that circumstance has not 
been noted on any of the examinations and is not reflected in 
any of the treatment records in the claims file.  
Accordingly, it does not appear that his symptoms can be 
equated to loss of motion to 25 degrees from the side.  A 40 
percent evaluation is not in order.

In reaching this decision the Board has considered other 
diagnostic codes for application.  However, there is no 
evidence that the disability more nearly approximates 
unfavorable ankylosis of scapulohumeral articulation, with 
abduction limited to 25 degrees, to warrant the assignment of 
a 40 percent rating under Diagnostic Code 5200.  Moreover, 
there is no evidence that the disability more nearly 
approximates fibrous union of the humerus to justify a 40 
percent rating under DC 5202.  38 C.F.R. § 4.71a.

Right Wrist

Limitation of motion of the wrist is rated under Diagnostic 
Code 5215, which assigns a maximum 10 percent rating for 
limitation of dorsiflexion to less than 15 degrees, or 
limitation of palmar flexion in line with forearm.  38 C.F.R. 
§ 4.71a (2004).  Further, the standardized range of motion 
for the wrist is plantar flexion to 80 degrees and 
dorsiflexion to 70 degrees and ulnar deviation to 40 degrees 
and radial deviation to 20 degrees.  38 C.F.R. § 4.71, Plate 
I.

The evidence of record demonstrates that the veteran has an 
essentially normal range of motion of the right wrist.  The 
evidence clearly establishes that the veteran does not have a 
limitation of dorsiflexion to 15 degrees or that his palmar 
flexion is limited in line with the forearm.  However, the 
veteran does have pain with motion and has been diagnosed as 
having arthritis.  Thus, his current 10 percent evaluation.  

As the veteran has been assigned the maximum evaluation 
available for his right wrist disability based on loss of 
motion, his claim for an increased evaluation must be denied.  
There is no evidentiary basis for assigning a higher 
disability evaluation for pain.  See Spencer v. West, 13 Vet. 
App. 376, 382 (2000) (a claimant cannot obtain a rating 
greater than 10 percent under Diagnostic Code 5215 for 
functional loss due to pain); Johnston v. Brown, 10 Vet. App. 
80, 85 (1997) (to the same effect).  Further, there is no 
medical evidence of ankylosis to warrant consideration of an 
increased evaluation under Diagnostic Code 5214.  38 C.F.R. 
§ 4.71a.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
an increased evaluation beyond 30 percent for the veteran's 
right shoulder or an increased evaluation for his right wrist 
disability.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2001).  The Board notes that 38 C.F.R. § 3.102 was amended 
in August 2001, effective as of November 9, 2000.  See 66 
Fed. Reg. 45,620-32 (Aug. 29, 2001).  However, the change to 
38 C.F.R. § 3.102 eliminated the reference to submitting 
evidence to establish a well-grounded claim and did not amend 
the provision as it pertains to the weighing of evidence and 
applying reasonable doubt.  Accordingly, the amendment is not 
for application in this case.

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106- 475, 114 Stat. 2096, (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005)), and the implementing 
regulations codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).

Under the VCAA, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim. 38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004).  There is no outstanding information or 
evidence needed to complete a claim in this case.  The 
veteran filed his claim for increased ratings in February 
1996 for disabilities that had been service connected since 
December 1958.  The necessary information to complete his 
application for benefits is of record.

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The veteran submitted his claim over four years prior to the 
enactment of the VCAA.  His claim was originally developed 
under statutes and regulations in effect at the time.  The 
initial unfavorable determination occurred in April 1996 when 
the veteran's claim for increased evaluations was denied.  

The veteran perfected an appeal of that denial.  His case was 
before the Board in August 2003 when it was remanded for 
consideration of evidence by the AOJ in the first instance.  

The RO wrote to the veteran in June 2004.  He was given 
specific information as to what evidence was required to 
establish entitlement to increased ratings.  He was asked to 
identify sources of treatment so that evidence could be 
obtained.  He was informed that he would be afforded a VA 
examination.  He was also informed as to what evidence he was 
responsible for and what VA would do.  The veteran was asked 
to submit evidence that he had to support his claim.  

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

The Board acknowledges the decision of the Court in Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004), which held in 
part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  In this 
case, the veteran's claim was filed several years prior to 
the enactment of the VCAA, and the unfavorable decision of 
April 1996 was clearly issued prior to any VCAA notice.

Despite the timing of the VCAA notice in the case, the 
veteran has still been afforded proper VCAA notice.  The June 
2004 letter provided him with the notice necessary to 
substantiate his claim, and to identify outstanding evidence.  
The letter advised him of his duties and those of the RO, and 
advised him to submit his evidence to the RO.  

The veteran has not alleged any adverse impact on his ability 
to support his claim as a result of the timing of the 
complete notice.  As noted above, the case was remanded for 
consideration of evidence developed by the Board in August 
2003.  The veteran was afforded a VA examination.  The 
veteran was then issued a supplemental statement of the case 
(SSOC) that weighed the additional evidence in determining 
that it was not sufficient to establish entitlement to an 
increased evaluation for his right shoulder disability.  The 
veteran's right wrist disability evaluation was increased to 
10 percent in May 2005.  

The Board finds that the RO's efforts, in total, afforded the 
veteran a "meaningful opportunity to participate effectively 
in the processing of [his] claim by VA."  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 128-29 (2005).  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159(c)-(e).  This section sets forth several 
duties for the Secretary in those cases where there is 
outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  However, in this case 
there is no outstanding evidence to be obtained, either by VA 
or the veteran.

The RO obtained outstanding VA treatment records and 
associated them with the claims file.  The Board also 
conducted development consisting of VA records and affording 
the veteran a VA examination.  The veteran was afforded 
additional multiple VA examinations to specifically evaluate 
his claim.  His case was remanded in August 2003 to allow for 
the AOJ to consider evidence developed by the Board.  The 
veteran testified at a hearing at the RO.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  The veteran has not alleged 
that there is any outstanding evidence that would support his 
contentions.  The Board is not aware of any outstanding 
evidence.  Therefore, the Board finds that VA has complied 
with the duty-to-assist requirements found at 38 U.S.C.A. § 
5103A and 38 C.F.R. § 3.159(c)-(e) (2004).


ORDER

Entitlement to a 30 percent disability evaluation for 
residuals of a right shoulder injury is granted, subject to 
the laws and regulations governing the award of disability 
evaluations.

Entitlement to a disability rating in excess of 10 percent 
for residuals of a right wrist injury is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


